Citation Nr: 0821671	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease (DJD) of the cervical spine.

4.  Entitlement to an initial rating greater than 20 percent 
for DJD of the right shoulder.

5.  Entitlement to an initial rating greater than 20 percent 
for DJD of the left shoulder.




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The August 2004 rating decision 
awarded service connection for the veteran's diabetes, and 
neck and bilateral shoulder disabilities and denied service 
connection for PTSD.  The subsequent May 2005 decision 
awarded service connection for the veteran's PTSD and granted 
higher ratings for his neck and bilateral shoulder 
disabilities.  The veteran appeals all the current ratings of 
his service-connected conditions. 

A subsequent rating decision, dated in November 2007, awarded 
the veteran an increased rating for his PTSD from 30 percent 
to 50 percent disabling.  The increased rating award was 
subsequent to the veteran's perfected appeal of the initial 
rating for his PTSD.  The veteran has not indicated he wished 
to withdraw the appeal given the new rating, thus the issue 
is still properly before the Board here.  See AB v. Brown, 6 
Vet. App. 35 (1993) (after the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal). 

The bilateral shoulders and cervical spine issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, requires oral 
medications and a mildly restricted diet.

2.  The veteran's PTSD is primarily manifested by sleep 
disturbances, depression, intrusive memories, anxiety, panic 
attacks, some concentration and short-term memory impairment, 
irritability and anger all resulting in moderate social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  An initial rating greater than 20 percent for diabetes 
mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in March 2004, May 2004, October 2004 and 
March 2006.  Those letters advised the veteran of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2006).  The March 
2006 letter told the veteran how disability ratings and 
effective dates are determined. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2004 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's diabetes mellitus or PTSD since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2007 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

The veteran alleges his diabetes and PTSD are more severe 
than the initial ratings indicate.

It is noteworthy that this appeal stems from rating decisions 
that granted service connection and assigned initial ratings. 
Accordingly, "staged" ratings may be assigned for these 
issues, if warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diabetes Mellitus, Type II

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913. 

Here, the veteran underwent VA examinations in April 2004 and 
May 2007 where both examiners indicated a diagnosis of 
Diabetes Mellitus, type II, requiring oral medications.  The 
April 2004 examiner indicated the veteran follows the 
recommended diabetic diet and successfully lost some weight.  
The May 2007 examiner also indicated the veteran's weight 
loss, but noted the veteran did not require any specific 
diet.  Both examiners indicated that the veteran's diabetes 
has not resulted in any episodes of ketoacidosis, 
hospitalizations or any other major complication.  According 
to both examiners, the veteran's diabetes does not require 
restriction of his activities. 

VA outpatient treatment records indicate periodic treatment 
for diabetes mellitus, and treatment in accord with the 
examiners' reported medical history.  The medical records are 
silent as to any restriction of activities, hospitalizations 
or weight fluctuations.  The veteran has successfully lost 
weight and used oral medications to control his diabetes.

The Board also notes the veteran is receiving Social Security 
Administration (SSA) disability benefits, but this is 
primarily due to his arthritis of multiple joints.  The 
veteran was employed as a farmer, which was labor intensive.  
Due to the arthritis in his neck and shoulders, he ultimately 
had to cease working.  His diabetes played a small, if any, 
role in his decision to leave the workforce.  The SSA 
disability benefits indicate the veteran's diabetes, but do 
not indicate it was a major reason for his award of 
disability benefits.

The Board concludes that the medical evidence unequivocally 
supports the veteran's current rating of 20 percent during 
the entire appeal period at issue.  Although his condition 
requires daily oral medications and somewhat of a restrictive 
diet, he is not insulin dependent and his activities are not 
limited due to his diabetes.  Evaluation of the veteran's 
condition under any other diagnostic code would not warrant a 
higher rating in the absence of symptomatology demonstrating 
pertinent pathology or a more debilitating condition 
thereunder.

PTSD

The veteran's PTSD is rated specifically under Diagnostic 
Code 9411 for PTSD, but under the general rating formula for 
mental disorders.
 
The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood due to symptoms such as 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and 
maintain effective relationships. . . . . 
. . . . . . . . . . . . . 70

Total occupational and social impairment 
due to symptoms such as gross impairment 
in thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, a 
persistent danger of hurting herself or 
others, an intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene), disorientation to time 
or place, and memory loss for names of 
close relatives, own occupation, or own 
name.
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 
100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The veteran was afforded VA examinations in June 2004 and May 
2007 where both examiners indicated a diagnosis of PTSD.  In 
June 2004, the examiner indicated the veteran's PTSD was 
mostly manifested by intrusive memories and "irritable 
episodes."  For the most part, however, the examiner 
indicated the veteran repressed his fear and anger and kept 
himself busy with his work.  The veteran appeared moderately 
depressed and anxious, but the examiner did not detect any 
impaired thought process, concentration or memory. The 
veteran, at that time, denied nightmares but indicated he 
never really sleeps well.  The examiner assessed the veteran 
to have a GAF score of 65.

In May 2007, the veteran was afforded another VA examination 
where the examiner reported much more serious manifestations 
of the veteran's PTSD.  Specifically, the examiner indicated 
the veteran's judgment was somewhat questionable, including 
short-term memory impairment and concentration difficulties.  
The veteran indicated he has difficulty organizing his 
thoughts and has become very irritable.  The veteran also 
indicated he contemplates suicide, but would never carry it 
out.  He has panic attacks 1 to 2 times a week and major 
sleep disturbances, although the veteran still denied having 
nightmares.  Also significantly different from 2004, the 
veteran admitted to ignoring basic hygiene necessities at 
least 2 to 3 days a week.  The examiner assigned the veteran 
a GAF score of 50.

The DSM-IV provides for a GAF rating of 41-50 for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.   
The DSM-IV provides for a GAF rating of 61-70 for some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  Clearly, the difference 
between a GAF score of 50 and a GAF score of 65 is extremely 
significant.

The veteran does not receive any on-going treatment for his 
PTSD and so his VA outpatient treatment records and SSA 
disability records are largely silent as to PTSD.  

The evidence does make clear, however, that the veteran was 
able to repress his PTSD better when he was fully employed 
and able to keep himself busy.  The veteran quit his job and 
was awarded SSA disability benefits in January 2004.  It is 
evident that his PTSD increased in severity from 2004 to 
2007.  The RO seemed to give the veteran the benefit of the 
doubt and granted the veteran an increased rating of PTSD to 
50 percent, effective May 4, 2004, the date of the veteran's 
original service connection claim.  

It is also clear from the medical evidence that the veteran's 
occupational and social impairment is mostly due to his 
physical disability and not his PTSD.  Indeed, the veteran 
indicated that keeping busy with his work and hobbies allowed 
him to keep his memories and anger under control.  He 
indicated to past examiners that he enjoyed hobbies such as 
hunting and fishing, but could no longer continue them 
because of his physical disabilities.  The veteran is 
currently married to his second wife and has not indicated a 
strained relationship due to his PTSD.  His SSA disability 
benefits, moreover, were clearly awarded primarily due to 
physical disability, not mental.

In short, the Board finds no basis to award a rating greater 
than 50 percent.  The veteran's major manifestations due to 
his PTSD include irritability, some concentration, judgment 
and memory impairment, panic attacks and sleep disturbances.  
Such a disability picture does not meet the criteria 
necessary for a rating greater than 50 percent under the 
provisions of Diagnostic Code 9411.  38 C.F.R. § 4.7 (2007).  
While the veteran does exhibit some suicidal ideation and 
some neglect to personal hygiene, these are not the primary 
manifestations of his PTSD.  Also, although the veteran has 
quit employment, it is clear from the evidence that his 
unemployment is due mostly to his physical disabilities and 
not his PTSD.

In the absence of evidence of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships, 
the Board finds that the current 50 percent evaluation 
adequately reflects the veteran's PTSD disability picture.  


ORDER

Entitlement to an initial rating greater than 20 percent for 
diabetes mellitus, type II, is denied.

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.





REMAND

The veteran is currently service connected for neck and 
bilateral shoulder conditions stemming from his military 
duties as a paratrooper.  The aforementioned disabilities are 
rated based on the extent of limitation of motion.  The 
medical evidence on file, however, is wholly inconsistent as 
to the severity of his disabilities.  The veteran's 
complaints of radiating pain, moreover, have never been 
considered by the RO.  

The veteran has been afforded multiple VA examinations in 
2004 and 2007.  Currently, the veteran is diagnosed with 
arthritis and degenerative joint disease of his neck and 
bilateral shoulders.  He also has been diagnosed with nerve 
impingement syndrome to the left shoulder resulting in 
neuropathy to three of the veteran's left hand digits.  The 
April 2004 examiner indicated the neuropathy was most likely 
related to his military service.  The veteran also 
consistently complained of left hand numbness and chronic 
neck pain with radiating burning pain into his shoulders.  
Despite these complaints, the veteran was never afforded a 
neurological examination for his neck or bilateral shoulders. 

The examinations, moreover, indicate varying degrees of 
limitation of motion for his bilateral shoulders and neck.  
Most significantly, earlier examinations from 2004 indicate 
the veteran has virtually no range of motion during flare-
ups.  These examiners also indicate significant reduction of 
motion on repetition.  For example, the April 2004 examiner 
found the veteran's range of motion for his shoulders were 
near normal, but on repetition the veteran had problems 
raising his arms above the 90 degree level.  The examiner 
indicated the veteran's major manifestation of his 
disabilities included lack of endurance and fatigability.  
Indeed, the examiner indicated the veteran could not lift 
more than 20 pounds at a time.  Similarly, a December 2004 
examiner found the veteran could forward flex his neck to 60 
degrees, but only to 25 degrees on repetition.

In contrast, more recent examinations in 2007 indicate near 
perfect range of motion in both arms and neck with virtually 
no change on repetition.  While the left hand numbness and 
radiating pain were noted, no specific diagnostic tests or 
diagnoses were rendered.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In light of the varying results from the VA examinations 
regarding the range of motion of the veteran's neck and 
bilateral shoulders and the neurological manifestations, the 
Board finds new VA examinations are warranted.  

Additionally, it appears the RO never considered whether a 
separate neurological rating was warranted.  Neurological 
manifestations are implicitly part of the increased ratings 
at issue here and thus are inextricably intertwined.  
"Inextricably intertwined" issues must be adjudicated 
together. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 
The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for neck and shoulder treatment from the 
VA Medical Center in Indianapolis, Indiana 
from March 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above is complete, schedule 
the veteran for orthopedic and neurological 
examinations for his neck and bilateral 
shoulder conditions to ascertain any and 
all current disabilities he has in 
connection with his neck and bilateral 
shoulder disabilities and the current level 
of severity of each condition.  The 
examiner(s) must conduct all necessary 
tests to ascertain the neurological and 
orthopedic manifestations, if any, of the 
veteran's neck and bilateral shoulder 
disabilities.  The claims folder must be 
reviewed by the examiner(s) and the 
examiner(s) should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions, especially 
the past 2004 and 2007 VA examinations 
showing varying ranges of motion on 
repetition.

3. After the above is complete, 
readjudicate the veteran's claims, 
specifically considering all applicable 
diagnostic codes, to include those for 
neurological manifestations.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


